Citation Nr: 0943769	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastrointestinal 
swelling, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for lack of 
concentration with intellectual problems, to include as due 
to an undiagnosed illness.

4.  Entitlement to service connection for a psychotic 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for dizziness and 
blackouts, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 
1985, and from October 1986 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the above claims.

In a May 2008 decision, the Board reopened and remanded the 
claims for service connection for a concentration and 
intellectual problem, a psychotic disorder, memory loss, 
dizziness and blackouts, and headaches, all claimed as 
secondary to an undiagnosed illness.  The Board remanded the 
claims based upon its belief that they were intertwined with 
a new service connection claim for organic brain disease, 
which was referred to the RO for development.  The Board has 
again reviewed the claims and finds that the issues are not 
intertwined with the pending service connection claim for 
organic brain disease and as such, adjudication may proceed 
at present time for the issues currently in appellate status.  
The Board also remanded the claims to reopen service 
connection claims for PTSD and gastrointestinal swelling due 
to an undiagnosed illness for issuance of proper notice.  All 
development has been completed.


FINDINGS OF FACT

1.  In July 1999, the RO denied the Veteran's claim of 
entitlement to service connection for gastrointestinal 
swelling due to an undiagnosed illness.  The Veteran did not 
appeal.

2.  Evidence received since the July 1999 decision does not 
raise a reasonable possibility of substantiating the service 
connection claim for gastrointestinal swelling due to an 
undiagnosed illness.

3.  In July 1999, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran did 
not appeal.

4.  Evidence received since the July 1999 decision relates to 
an unestablished fact necessary to substantiate the claim for 
PTSD.  

5.  The evidence fails to verify any in-service stressor.

6.  Intellectual problems and concentration difficulties have 
not been shown to be due to undiagnosed illness and are not 
causally linked to service.  

7.  A psychotic disorder has not been shown to be due to 
undiagnosed illness and is not causally linked to service by 
the competent evidence of record.

8.  Memory loss, dizziness and blackouts have not been shown 
to be due to undiagnosed illness and are not causally linked 
to service by the competent evidence of record.

9.  Headaches have not been shown to be due to undiagnosed 
illness and are not causally linked to service by the 
competent evidence of record.


CONCLUSIONS OF LAW

1.  The July 1999 RO decision that denied service connection 
for gastrointestinal swelling due to an undiagnosed illness 
and PTSD is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
RO's July 1999 decision denying service connection for 
gastrointestinal swelling due to an undiagnosed illness and 
thus that claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received since the 
RO's July 1999 decision denying service connection for PTSD 
and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  Intellectual problems, concentration difficulties, a 
psychotic disorder, memory loss, dizziness, blackouts, and 
headaches are not due to undiagnosed illness and were not 
otherwise incurred during active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the service connection claims for lack of 
concentration with intellectual problems and a psychotic 
disorder, each to include as secondary to undiagnosed 
illness, prior to the adjudication of the claims, February, 
April, and July 2003 letters advised the Veteran of the 
evidence necessary to substantiate a claim for service 
connection, advised of his respective duties, and asked the 
Veteran to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content of 
these notices complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was advised of 
the basis for assigning ratings and effective dates in a May 
2008 letter, subsequent to the initial rating decision after 
which the claims were readjudicated in a supplemental 
statement of the case.  Since the Veteran was provided notice 
and an opportunity to respond, and since the claims were 
readjudicated, the Board finds that the Veteran was not 
prejudiced by the timing of the May 2008 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Regarding the request to reopen service connection claims for 
a gastrointestinal disability and PTSD, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims clarified VA's duty to notify in the context of claims 
to reopen.  With respect to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the duty to notify was not met prior to the 
September 2003 rating decision.  In May 2008, the Board 
remanded the claims to allow VA the opportunity to provide 
adequate notice informing the Veteran of the evidence 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  The AMC provided the Veteran compliant Kent 
notice in an August 2008 letter.  The notice informed the 
Veteran of the reason why his claims were previously denied 
and of the evidence and information necessary to establish 
service connection.  Subsequent to the issuance of the August 
2008 notice letter, the Veteran was provided with additional 
time to submit evidence.  The claims were readjudicated in 
August 2009 in a supplemental statement of the case.  Thus 
the Board finds that any notice errors have been cured by the 
issuance of proper notice, followed by readjudication of the 
claim.  See Mayfield, 444 F.3d 1328 ; see also Prickett, 20 
Vet. App. 370, 376.  

Regarding the claims of entitlement to service connection for 
memory loss, dizziness, blackouts, and headaches, these 
claims were reopened by the Board in the May 2008 decision.  
Because the claims were reopened, any deficiency with respect 
to notice regarding new and material evidence is moot.  The 
Veteran was provided additional notice regarding the elements 
necessary for service connection in letters dated May and 
August 2008.  The claims were readjudicated in August 2009 in 
a supplemental statement of the case.  Thus the Board finds 
that any notice errors have been cured by the issuance of 
proper notice, followed by readjudication of the claim.  Id.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided with a VA neurological examination, 
psychological examination, and gastrointestinal examination 
in August 2003 as well as various VA examinations in 1998.  
Other VA examinations have been deemed necessary to determine 
the etiology of the Veteran's claimed disabilities; however, 
the Veteran failed to show for examinations scheduled on 
three different occasions.  The Veteran told VA in March 2007 
that he refused to attend any further VA examinations.  Based 
upon the Veteran's past behavior and his assertions, the 
Board finds that remanding the claims for further 
examinations would be futile.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security Administration records.  
The Veteran submitted private treatment records and buddy 
statements.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The Veteran seeks service connection for gastrointestinal 
swelling due to an undiagnosed illness.  He also seeks 
service connection for PTSD.  In July 1999, the RO denied 
both claims.  In a letter dated July 1999, the Veteran was 
notified of the decisions and of his appellate rights.  He 
submitted a notice of disagreement that was received in May 
2001, more than one year after the July 1999 notice letter 
was issued.  Therefore, the July 1999 decision is final.  See 
38 U.S.C.A. § 7105(c), 38 C.F.R. § 20.1103.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In addition, new and material 
evidence includes relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim.  38 C.F.R. § 
3.156(c)

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case, dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the July 1999 
decision denying included service treatment records (STRs), 
service personnel records, VA outpatient treatment records, 
and VA examinations.

Evidence received since the July 1999 decision includes 
updated VA outpatient treatment records, Social Security 
Administration (SSA) records, buddy statements, the Gulf War 
VA examination, VA examinations conducted in August 2003, 
private records from Dr. R.B., MD, and private records from 
Dr. K.P., MD.

A.  Gastrointestinal Swelling

The RO denied the claim for gastrointestinal swelling due to 
an undiagnosed illness in July 1999 because there was no 
objective evidence of a chronic undiagnosed illness involving 
gastrointestinal swelling subject to service connection shown 
in the service records or any other medical evidence 
reviewed.  The evidence received subsequent to the July 1999 
rating decision must relate to these facts to reopen the 
claim for service connection.

A review of the evidence shows that since the July 1999 
rating decision the Veteran has been diagnosed and 
subsequently service connected for irritable bowel syndrome 
(IBS).  VA outpatient treatment records dated July 2003 and 
December 2004 show that the Veteran complained of stomach and 
colon problems but that he refused to undergo a colonoscopy.  
A VA treatment record dated August 2003 diagnosed the Veteran 
with a hiatal hernia with reflux and specifically stated that 
he did not have organomegaly.  The medical records do not 
diagnose gastrointestinal swelling as a disability or mention 
gastrointestinal swelling as part of the diagnosis of IBS, 
alleged stomach or colon problems, or hiatal hernia.  In sum, 
the evidence received since July 1999 fails to show a current 
diagnosis of gastrointestinal swelling.  

In sum, the evidence received since the July 1999 rating 
decision fails to show evidence of a chronic undiagnosed or 
diagnosed illness involving gastrointestinal swelling.  
Accordingly, the Board finds that the evidence received 
subsequent to the July 1999 decision is not new and material 
and does not serve to reopen the Veteran's claim for service 
connection for gastrointestinal swelling.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Accordingly, the appeal is 
denied.

B.  PTSD

The RO in July 1999 denied the service connection claim for 
PTSD because the medical evidence failed to show a confirmed 
diagnosis of PTSD.  To reopen the claim, evidence received 
since the July 1999 rating decision must relate to these 
facts.

A VA outpatient treatment record dated May 2003 indicates 
that the Veteran had a probable diagnosis of PTSD due to 
trauma related to military service.  That same report noted 
that some PTSD symptoms had been identified.  Another record 
dated June 2003 indicates a past medical history of PTSD.

Categorically, then, the evidence added to the record since 
July 1999 indicate a diagnosis of PTSD, the absence of which 
had been the basis for the prior denial.  Therefore, the 
requirements under 38 C.F.R. § 3.156(a) are found to be met 
and the claim is reopened.  

III.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  If there is no showing of a chronic disorder 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  PTSD

As noted previously, the record indicates diagnoses of PTSD.  
However, in order to be valid for VA compensation purposes, 
such diagnosis must be in accordance with 38 C.F.R. § 
4.125(a), which is to say that it must conform with the 
criteria under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  To 
establish service connection, the evidence must also show a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In the present case, there is no indication that any PTSD 
diagnosis was  accompanied by a psychological evaluation or 
based upon verified in-service stressors.  In fact, a VA 
examiner in May 1998 found that the Veteran did not have PTSD 
symptoms.  A subsequent VA examination in August 2003 also 
failed to diagnosis PTSD.  In any event, even if the 
diagnoses of record conform with DSM-IV, a grant of service 
connection remains precluded because there is no verified 
stressor, as will be further addressed below. 

Regarding the existence of an in-service stressor, in Zarycki 
v. Brown, 6 Vet. App. 91 (1993), the United States Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted. See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89. The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio, 9 Vet. App. at 166. Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor. Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence of record does not support the conclusion that 
the Veteran engaged in combat with the enemy.  His military 
occupational specialty, communication and navigation system 
technician, is not, in itself, indicative of combat. 
Moreover, his DD-214 does not reveal any awards or 
decorations indicative of combat.  

As noted previously, where the record, as here, fails to 
establish that the Veteran engaged in combat with the enemy, 
his lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence. Doran, 6 Vet. App. at 288-89.  

In this case, the Veteran has not alleged any specific in-
service stressful events.  Indeed, at his May 1998 VA 
psychiatric examination, he described his in-service duties 
as working on grounded airplanes.  He did not indicate any 
traumatic or life-threatening experiences.  In fact, the only 
situations he mentioned were an instance of food poisoning 
and being bitten on the wrist by an insect.  No other 
statements describe any stressors which have been or could be 
verified through official channels.

Absent any verified in-service stressors, there is no basis 
for a grant of service connection for PTSD.  Accordingly, the 
claim is denied.  

B.  Service connection for a concentration disorder with 
intellectual problems, a psychiatric disorder, memory loss, 
dizziness and blackouts, and headaches

The Veteran seeks service connection for a concentration 
disorder with intellectual problems, a psychiatric disorder, 
memory loss, dizziness and blackouts, and headaches.  As a 
component of his claim, he contends that each of these 
disabilities is the result of an undiagnosed illness incurred 
during service in the Persian Gulf.

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  A Persian Gulf veteran is a veteran who had active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

In the present case, it is observed that the Veteran had 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, and as such he is a Persian Gulf 
Veteran.  See 38 C.F.R. § 3.317(d)(1).

In order to be entitled to service connection pursuant to 38 
C.F.R. § 3.317, the evidence must demonstrate objective 
indications of a qualifying disability that became manifest 
to a degree of 10 percent or more during service or not later 
than December 31, 2011.  Moreover, such qualifying disability 
cannot be attributable to any known clinical diagnoses.  See 
38 C.F.R. § 3.317(a)(1)(ii).  Moreover, the condition must be 
chronic, meaning it must have existed for 6 months or more.  
See 38 C.F.R. § 3.317(a)(4).

A.  Psychological Disorder, Memory Loss, Lack of 
Concentration with Intellectual Problems

The service treatment records (STRs) indicate that the 
Veteran suffered depression during service as a result of 
marital problems.  The Veteran's STRs do not show any further 
psychological disorders.  Thus, the STRs do not, in and of 
themselves, demonstrate chronic psychiatric disability.  

Medical records subsequent to service show that the Veteran 
has depression or has shown signs of depression; however, 
such medical records do not attribute the depression to 
active service or depression suffered during service.  

Medical records subsequent to service show that the Veteran 
has been diagnosed with psychosis not otherwise specified 
(NOS), termed as schizophrenia vs. schizoaffective disorder 
vs. psychosis due to GMC vs. depression with psychotic 
features.  The medical evidence fails to attribute this 
diagnosis to the Veteran's active service.  

VA outpatient treatment records dated January 2005 show that 
the Veteran complained of increasing memory loss and an 
inability to concentrate, among other symptoms.  The records 
show that VA wanted to schedule the Veteran for an MRI and 
get dementia labs in September 2004; however, the Veteran 
chose not to have the additional testing.  The VA physician 
maintained that an additional MRI was needed to determine the 
basis for the Veteran's memory loss and declining cognitive 
functioning, but again the Veteran declined additional 
testing.  

A record from the Social Security Administration (SSA), dated 
April 2005, states that the memory problems are most likely 
intermittent and would depend on encoding problems.  Testing 
showed that the Veteran's immediate memory was fair, short 
term memory was generally good, and long-term memory for 
personal demographic data was good while long term memory for 
personal historic information was fair.  The examiner stated 
that the Veteran showed attention and concentration, was able 
to perform single-digit calculations and basic spelling and 
counting exercises.  Abstract thinking and reasoning were 
adequate.  Judgment or common sense was good for non-personal 
issues, while his judgment was significantly impaired.  The 
diagnosis was cognitive disorder, NOS; mood disorder, NOS; 
and psychotic disorder, NOS.  This examination appears to 
attribute the Veteran's memory loss and concentration 
problems with intellectual problems to the cognitive 
disorder, mood disorder, and psychotic disorder diagnosis.  
The treatment record does not indicate that the disabilities 
are related to or had onset during active service.  

A letter from VA, dated August 2004, states that the Veteran 
had multiple complaints of concentration and memory loss, 
mood swings, dizziness, and headaches.  It further stated 
that the CT report showed abnormal atrophy, some age 
shrinking of the brain.  The VA physician did not attribute 
any of the symptomatology to the Veteran's active service.

VA scheduled the Veteran on three different occasions for a 
VA examination to determine the etiology of his psychological 
disorders, including depression, as well as the etiology of 
his memory loss and lack of concentration with intellectual 
problems.  However, the Veteran refused to attend his 
scheduled appointments and informed VA in March 2007 that he 
would not show for any future appointments if scheduled.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2009). 

Based upon the evidence of record, the Board cannot find that 
service connection for a psychological disorder, memory loss 
or lack of concentration with intellectual problems is 
warranted on a direct basis.  None of the medical records 
indicate that these symptoms or disabilities had onset during 
or are the result of active service.  Therefore, service 
connection for a  psychological disorder, memory loss, and 
lack of concentration with intellectual problems is denied.

The Board also finds that service connection is not warranted 
based upon undiagnosed illness.  The evidence of record does 
not reflect objective indications of a qualifying chronic 
disability in this case under 38 C.F.R. § 3.317.  An 
undiagnosed illness by definition is a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In this case, the 
psychological disorder, memory loss and lack of concentration 
with intellectual problems have been attributed to clinical 
diagnosis.  Accordingly, the Board concludes that the 
Veteran's service connection claims for a psychological 
disorder, memory loss and lack of concentration with 
intellectual problems, each claimed as due to undiagnosed 
illness, must be denied on a presumptive basis.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).

B.  Dizziness, Blackouts, Headaches

The Veteran's STRs fail to show treatment for dizziness, 
blackouts, or headaches during service.  Medical records 
dated subsequent to service show that the Veteran has 
complained on numerous occasions of these symptoms; however, 
none of the medical records have suggested that the symptoms 
or disabilities are related to the Veteran's active service.

At a May 1998 VA neurological examination the Veteran 
reported having onset of dizziness and blackout spells in 
1993.  He reported having sudden onset of dizziness and 
described light-headedness, but he did not describe vertigo.  
The Veteran stated that the condition was accompanied by the 
sensation of fear and shortness of breath.  The examiner 
diagnosed the Veteran with paroxysmal light-headedness, 
secondary to hyperventilation.  The Veteran also reported the 
onset of headaches while serving in the Persian Gulf.  He 
described them as a pressure sensation in his head.  The 
Veteran described accompanying symptoms and was diagnosed as 
having chronic cluster headaches.  The examiner did not opine 
as to the etiology of the headaches nor did the examiner 
indicate review of the claims file and STRs.

At an August 2003 VA neurological evaluation, the examiner 
was unable to explain the Veteran's complaints of dizziness.  
The examiner found that the Veteran's headache symptoms were 
consistent with migraine headaches.  The examiner did not 
indicate review of the claims file nor did he provide an 
opinion regarding the etiology of the migraines.

A record from the SSA, dated April 2005, states that seizures 
or possibly petit mal were the basis for the blackouts.  The 
record states that the Veteran has spells which seem beyond 
the level of daydreaming or distractibility and do not seem 
explicable due to psychosis alone.  The record states that it 
is uncertain whether the Veteran has had transient ischemic 
attacks.

A private treatment record from Dr. K.P., MD, dated September 
2005, shows that she was able to obtain some VA treatment 
records for review in conjunction with her report.  She 
stated that the Veteran had daily headaches that varied in 
severity and that he had severe and long standing 
hypertension with very poor control for many years.  She 
stated that the Veteran had a tendency to have high blood 
pressure and had frequent dizziness along the lines of light-
headedness or pre-syncopal feeling as opposed to vertigo.  
She stated that the Veteran has other symptoms of 
hypertension and that he was unaware that significant 
features of poorly controlled hypertension are headache, 
blurred vision, and dizziness.

Dr. K.P. further stated that the Veteran's headaches were 
clearly associated with the morning, raising the question of 
sleep apnea.  When asked, the Veteran stated that he had 
excessive daytime sleepiness to the point that he had sleep 
attacks or what were initially felt to be petit mal seizures 
by the SSA examiner.  The sleep attacks lasted about one to 
two minutes.  The Veteran's wife indicated that he frequently 
woke up at night gasping for air and had a very strong 
tendency to snore.  She indicated that the Veteran recently 
started a new blood pressure medication and that his 
headaches had improved.

Dr. K.P. stated that the Veteran's headaches were his primary 
concern and that there were multiple etiologies possible and 
were probably multi-factorial, including overuse of caffeine, 
hypertensive headaches, as well as due to the possibility of 
intracranial process.  She stated that the Veteran likely had 
sleep apnea which could cause headaches from CO2 retention.  
She also suspected that the Veteran has had some mild 
multiple strokes given his poorly controlled hypertension in 
the past.

Private treatment records from Dr. P.R.B., MD (Dr. P.B.), 
dated September 2005, show that the Veteran noted sleep 
disturbance and a history of migraine headaches for the past 
15 years.  Records indicate that the Veteran had somewhat 
poor memory.  The diagnosis was fibromyalgia with sleep 
disturbance and migraine headaches.  The Board notes that 
service connection has since been granted for fibromyalgia.

VA scheduled the Veteran on three different occasions for a 
VA examination to determine the etiology of his dizziness, 
blackouts and headaches.  However, the Veteran refused to 
attend his scheduled appointments and informed VA in March 
2007 that he would not show for any future appointments if 
scheduled.  When a claimant fails to report for an 
examination scheduled in conjunction with an original or 
reopened compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2009). 

Based upon the evidence, the Board cannot find that service 
connection for dizziness, blackouts and headaches is 
warranted on a direct basis.  None of the medical records 
indicate that these symptoms or disabilities had onset during 
or are the result of active service.  Therefore, service 
connection for dizziness, blackouts and headaches is denied.

The Board also finds that service connection is not warranted 
based upon undiagnosed illness.  The evidence of record does 
not reflect objective indications of a qualifying chronic 
disability in this case under 38 C.F.R. § 3.317.  An 
undiagnosed illness by definition is a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In this case, the 
dizziness, blackouts and headaches have been attributed to 
clinical diagnosis such as hypertension and sleep apnea.  
Accordingly, the Board concludes that the Veteran's service 
connection claims for dizziness, blackouts and headaches due 
to undiagnosed illness must be denied on a presumptive basis.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).




ORDER

In the absence of new and material evidence, the petition to 
reopen the claim of entitlement to service connection for 
gastrointestinal swelling as due to an undiagnosed illness is 
denied.

New and material evidence having been received, the petition 
to reopen the claim of entitlement to service connection for 
PTSD is granted.

Service connection for PTSD is denied.

Service connection for concentration difficulties with 
intellectual problems, a psychiatric disorder, memory loss, 
dizziness, blackouts, and headaches is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


